Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita (JP H10/286913 A, published 27 Oct. 1998, hereinafter Takeshita) in view of Sato (US Patent Application 2017/0045646 A1, published 16 Feb. 2017, hereinafter Sato) and further in view of Crivello (“Advanced curing technologies using photo- and electron beam induced cationic polymerization,” Rad.Phys.Chem., Vol. 63, pp. 21-27, published 2002, hereinafter Crivello) and evidence provided by Millipore-Sigma (“(3-Glycidyloxypropyl)trimethoxysilane,” accessed 19 Jul. 2022, hereinafter Millipore-Sigma).
Regarding claims 1-3 and 6, Takeshita teaches a cured film of a coating composition activated by active ray, in which the film comprises particles of metal oxides and an organic silicon compound (Abstract).  The organosilicon compound (organosilane) includes γ-glycidoxypropyltrialkoxysilane (paragraph 0015).
As evidenced by Millipore-Sigma, γ-glycidoxypropyltrialkoxysilane, see structure below, is an organosilane with an epoxy group.


    PNG
    media_image1.png
    212
    635
    media_image1.png
    Greyscale

γ-glycidoxypropyltrialkoxysilane  or  (3-Glycidyloxypropyl)trimethoxysilane

Takeshita teaches that a polyfunctional epoxy compound is added to his coating (paragraphs 0019), and Takeshita teaches his coating is active ray curable (Abstract); however, Takeshita does not disclose the inclusion of a polyglycerol polyglycidyl ether having three or more epoxy groups nor a photocationic polymerization initiator.
Sato teaches a hard coat layer for a lens substrate, in which the coating comprises inorganic oxide particles, a silane coupling agent, and a polyfunctional epoxy compound (Abstract).  Sato teaches the polyfunctional epoxy compound is a polyfunctional epoxy compound having two or more epoxy groups in one molecule (paragraph 0098), such as Nagase’s DENACOL EX-521 (paragraph 0100).
As evidenced by applicant’s specification, Nagase’s EX-521 is a polyglycerol polyglycidyl ether with tetra- or higher functionality (page 24, last paragraph).
Given that Takeshita and Sato are both drawn to lens coatings comprising oxide particles, silane coupling agents, and polyfunctional epoxy compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nagase’s DENACOL EX-521 as taught by Sato as the polyfunctional epoxy compound in the coating composition of Takeshita.  Since Takeshita and Sato are both drawn to lens coatings comprising oxide particles, silane coupling agents, and polyfunctional epoxy compounds, one of ordinary skill in the art would have a reasonable expectation of success in incorporating Nagase’s EX-521 as taught by Sato as the polyfunctional epoxy compound in the coating composition of Takeshita.  Further, Sato teaches that the addition of a polyfunctional epoxy compound suppresses the hydrolysis of the hard coat layer and decreases the stress that causes cracking or peeling (paragraph 0018); the use of monofunctional or bifunctional epoxy compounds result in weak bonding, and the film is too hard (paragraph 0098); and it is preferable to adjust the hardness by using a trifunctional epoxy compound and a tretrafunctional epoxy compound (paragraph 0098).
It is the examiner’s position that Sato teaches the same polyfunctional epoxy as employed in the claimed invention, the polyglycerol polyglycidyl ether of the coating composition of Takeshita in Sato would inherently have the same epoxy equivalent and viscosity as the claimed invention, and therefore, would fall within the claimed ranges for epoxy equivalent and viscosity.
Crivello teaches that triarylsulfonium salts mediate photo and e-beam induced cationic polymerizations (Abstract), that is, these compounds are photocationic polymerization initiators, and photoinitiated cationic polymerizations may be applied to a wide range of cationically polymerizable monomers, including epoxides (page 21, 2nd column, last paragraph).
Given that Takeshita and Crivello are both drawn to the active-ray curing of epoxides, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the triarylsulfonium salt as taught by Crivello in the coating composition of Takeshita in view of Sato.  Since Takeshita and Crivello are both drawn to active ray curing of epoxides, one of ordinary skill in the art would have a reasonable expectation of success in incorporating a triarylsulfonium salt as taught by Crivello in the coating composition of Takeshita in view of Sato.  Further, Crivello teaches that cationic phototpolymerization have found many commercial uses due to rapidity of these processes, their low energy requirements, and because such polymerizations can be carried out in bulk, thus eliminating the need for solvents, and cationic photopolymerizations are ideally suited for such thin film applications as coatings (page 22, 1st column, 2nd paragraph).  Additionally, Crivello teaches that difunctional epoxy-silicone monomers display rates of photopolymerization that are typically an order of magnitude greater than other types of epoxy monomers (page 23, 2nd column, 3.1 Cationic photopolymerization section, 2nd paragraph).
Regarding claims 4 and 5, Takeshita in view of Sato and further in view of Crivello teaches the elements of claim 1, and Takeshita teaches the metal oxide particles are oxides of silicon, that is, silica, or zirconium, that is, zirconia (paragraph 0012).
Takeshita does not disclose the light transmittance at 660 nm of his metal oxide particles in an affinity test for a dipentaerythritol acylate compound.
It is the examiner’s position that given the inorganic oxide particles of Takeshita in view of Sato and further in view of Crivello are the same as those of the claimed invention, the inorganic oxide particles of Takeshita in view of Sato and further in view of Crivello would inherently have the same light transmittance at 660 nm in an affinity test for a dipentaerythritol acylate compound as the claimed invention, and therefore, would fall within the claimed range for the light transmittance at 660 nm of his metal oxide particles in an affinity test for a dipentaerythritol acylate compound.
Regarding claims 7 and 8, Takeshita in view of Sato and further in view of Crivello teaches the elements of claim 1, and Takeshita teaches coating a spectacle lens (substrate) with his coating using a spinner method and then irradiating with an ultraviolet irradiation device (paragraph 0068).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hirano (JP 2015/217359 A, published 07 Dec. 2015) teaches a fine particle dispersion comprising a siloxane with an epoxy group for coatings.  Inagaki et al. (JP 2017/008306 A, published 12 Jan. 2017) teaches an active ray polymerizable resin comprising a silane compound with an epoxy group and a polyglycidyl compound.  Kinoshita et al. (JP H08/311391 A, published 26 Nov. 1996) teaches a coating composition comprising silica particles, an organosilicon compound with an epoxy group, and a polyfunctional epoxy compound, and a curing catalyst.  Perkins (EP 0383074 B1, published 06 Apr. 1994) teaches a lens coating comprising silica particles, silane with an epoxy group, a polyfunctional ether, and a photocationic polymerization initiator.  Toda et al. (US Patent Application 2005/0041298 A1, published 24 Feb. 2005) teaches a plastic lens coating comprising inorganic fine particles, an organic silicon compound, a multi-functional epoxy compound, and a curing catalyst.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787